24 F.3d 242NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Robert J. HANEKE;  Barbara J. Haneke, Appellants,v.FARMERS HOME ADMINISTRATION; Robert J. Maag;  SteveMagedanz;  Marvis Hogen, Appellees.
No. 93-2782SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 25, 1994.Filed:  May 2, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Having considered the record and the parties' briefs, we conclude the district court's rulings are clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.